DETAILED ACTION
Applicant’s amendment and response filed on 9/10/2021 have been received and entered into the case. Claim 8 has been canceled. Claims 1-7 and 9-20 are pending, Claims 1-2 and 15-19 have been withdrawn, and Claims 3-7, 9-14 and 20 have been considered on the merits. All arguments have been fully considered.

Claim Interpretation
Instant claim 12 recites:
A micro hair follicle in the form of a bud that is obtained by means of an in vitro process comprising at least one step of culturing matrix cells which are located in the hair bulb in the presence of an effective amount of a ROCK inhibitor for a period of time sufficient to allow differentiation of said cells into keratinocytes positive for the K85 K35 markers, wherein the keratinocytes positive for the K85 K35 markers reach confluence while forming regular clusters and wherein the matrix cells are obtained from hair in the anagen phase and are free from other cell types.


The instant claims were interpreted herein as product-by-process claims. It is well established that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Here, the instant claims are drawn to a micro hair follicle in the form of a bud obtained by a particular process. It is noted the instant claims require the matrix cells to differentiate into K85 K35 keratinocytes; i.e., the final structure does not seem to even comprise matrix cells, but, rather, K85 K35 keratinocytes differentiated from the matrix cells. Likewise, the instant in vivo. (Page 3, lines 9-16). For purposes of this Action, the instant claims were broadly interpreted herein to encompass any micro hair follicle structure in the form of a bud comprising K85 K35 keratinocytes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-7, 9-14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance.
Instant claim 12 recites:
A micro hair follicle in the form of a bud that is obtained by means of an in vitro process comprising at least one step of culturing matrix cells which are located in the hair bulb in the presence of an effective amount of a ROCK inhibitor for a period of time sufficient to allow differentiation of said cells into keratinocytes positive for the K85 K35 markers. wherein the keratinocytes positive for the K85 K35 markers reach confluence while forming regular clusters and wherein the matrix cells are obtained from hair in the anagen phase and are free from other cell types.


As discussed above, the instant claims were broadly interpreted herein to encompass any micro hair follicle structure in the form of a bud comprising K85 K35 keratinocytes. As such, the 
The instant specification discloses micro hair follicles are naturally occurring structures comprising K85 K35 keratinocytes. (Page 3, lines 13-16; page 20, lines 20-22). Moreover, Moll et al (Histochem. Cell Biol., 129:705-733 (2008), prior art of record) teaches K35 and K85 are expressed in the hair-forming matrix of the cortex and the hair cuticle of hair follicles. (FIGS. 6d, 6h, and 6i; page 823, second column). Likewise, Duchstein et al (Chem. Chem. Phys., 17:21880-21884 (2015), prior art of record) teaches K85 and K35 are the most abundant keratin species in human hair. (Page 21880, Introduction). Hirobe (Dermatol. Sinica, 32:200-204 (2014), prior art of record) teaches that a “function of keratinocytes is to produce keratin.” (Page 201, Structure and function of the epidermis). Vogt et al (Hair Growth and Disorders, Chapter 1 (2008), prior art of record) teaches “[h]air growth results from the proliferative activity of matrix keratinocytes, which give rise to the hair shaft and the inner root sheath.” (§ 1.5 and FIG. 1.2). 
Linder et al (US 2011/0086079) teaches:
The terms “microfollicle” and “neofollicle” are used interchangeably herein and refer to an incomplete mammalian hair follicle structure that is composed of the dermal cellular scaffold, but lacking other cell types, such as  muscle cells, nerves, blood vessels, etc., resulting in a reduced size if compared to the natural follicle. (0015).


However, Mahjour et al (Tiss. Eng. B, 18(1):15-23 (2012)) teaches neofollicles are naturally occurring structures, i.e., immature natural follicles, which would have a reduced size compared to mature, natural follicles. (Page 16; FIG. 1, reproduced below).

    PNG
    media_image1.png
    606
    823
    media_image1.png
    Greyscale

In addition, Schneider et al (Current Biology, 19:R132-R142 (2009)) teaches hair follicle cycling involves forming hair germ in the form of a bud (Figure 3), a naturally occurring structure. As such, the instant claims are drawn to a judicial expectation (natural phenomenon) in the form of a naturally occurring micro hair follicle in the form of a bud, which naturally comprises K85 K35 keratinocytes (STEP 2A, PRONG ONE: YES).
Though product-by-process claims, the instant claims are, in fact, drawn to a micro hair follicle, and not a method of making/using the micro hair follicle. Moreover, as discussed above, the broadest reasonable interpretation of the instant claims encompass a naturally occurring micro hair follicle. As such, the instant claims do not recite additional elements that integrate the judicial expectation into a practical application (STEP 2A, PRONG TWO: NO).
e.g., neofollicles) with respect to structure and function; i.e., the instant claims do not recite any limitations that amount to significantly more than the judicial exception (STEP 2B: NO).
Accordingly, the instant claims do not constitute patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al (US 2011/0086079, prior art of record) in view of Duchstein et al (Chem. Chem. Phys., 17:21880-21884 (2015), prior art of record) and Schneider et al (Current Biology, 19:R132-R142 (2009)).
As discussed above, the instant claims, as amended, were broadly interpreted herein to encompass any micro hair follicle structure in the form of a bud comprising K85 K35 keratinocytes. Lindner teaches a microfollicle comprising keratinocytes. (Abstract; ¶¶ 0015-0021). Lindner further teaches the keratinocytes are derivable and/or derived from a mammal hair follicle. (¶ 0020). Lindner does not explicitly teach the keratinocytes are K85/K35 positive in vivo with a reasonable expectation of success. In addition, Lindner does not explicitly teach the micro hair follicle is in the form of a bud. However, Lindner does teach the micro hair follicle can be used as implants for treating reduced hair conditions (¶ 0001). Schneider teaches hair follicle cycling comprises forming new hair germ in the form of a bud (Figure 3). As such, one of ordinarily skill in the art would have been motivated to produce micro hair follicle in the form of a bud, following hair follicle cycling, to treat reduced hair conditions with a reasonable expectation of success.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-7, 9-14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16/462,346 (reference application) as evidenced by Duchstein and Schneider.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and conflicting claims are drawn to overlapping micro hair e.g., Y27632) to yield keratinocytes. As such, absent evidence to the contrary, the keratinocytes of the conflicting claims would inherently express K85 and K35 markers, which Duchstein evidences are the most abundant keratin species in human hair. (Page 21880, Introduction). In addition, Schneider teaches hair follicle cycling involves forming hair germ in the form of a bud.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3-7, 9-14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/760,109 (reference application) as evidenced by Duchstein and Schneider.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and conflicting claims are drawn to overlapping micro hair follicles (in vitro hair follicle equivalent; see, e.g., conflicting claims 10) comprising K85 and K35 positive keratinocytes. It is noted both the instant and conflicting recite contacting follicle precursor cells with a ROCK inhibitor (e.g., Y27632). (See conflicting claim 14). As such, both the instant and conflicting claims encompass overlapping subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that “independent claim 12 has been amended to specify that the hair follicle “is in the form of a bud”. A bud differs from an in vivo hair follicle which has a form of a 
Applicant argues that the recitation in claim 12 stating “free from other cell types” distinguishes the present invention from any micro hair follicle structure comprising K85/K35 positive keratinocytes and from its naturally occurring counterpart.”, and the “micro hair follicles according to the present have a reduced size as compared to the natural follicle, which further distinguishes over hair follicles in vivo.” However, “free from other cell types” seems like a limitation of the claimed in vitro process. Since claim 12 is directed to a micro hair follicle, a composition, applicant may amend claim 12 to clearly recite structural limitations of the micro hair follicle, instead of reciting those limitations as part of the product-by-process limitations.
Applicant argues that Lindner does not disclose or suggest obtaining the matrix cell from hair in the anagen phase, that Duchstein does not overcome the deficiencies of Lindner with respect to rendering unpatentable the present invention. Applicant is reminded that the rejected claims are directed to a composition, not a method. The limitation of “obtaining the matrix cell from hair in the anagen phase” is regarded as product by process type limitation. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. (MPEP 2113)

Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050089512
WO 2011/056017
Horland et al., BMC Proceed., 5(S8)1-2 (2011)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/LYNN Y FAN/Primary Examiner, Art Unit 1651